
	

113 HR 4165 IH: Justice for Crime Victims Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4165
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Franks of Arizona (for himself, Mr. Costa, Mr. Royce, Mr. Poe of Texas, and Mr. Gosar) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To protect crime victims’ rights.
	
	
		1.Short titleThis Act may be cited as the Justice for Crime Victims Act of 2014.
		2.Crime victims' rights
			(a)In generalSection 3771 of title 18, United States Code, is amended—
				(1)in subsection (a), by adding at the end the following:
					
						(9)The right to be informed in a timely manner of any plea bargain or deferred prosecution agreement.
						(10)The right to be informed of the rights under this section and the services described in section
			 503(c) of the Victims' Rights and Restitution Act of 1990 (42 U.S.C.
			 10607(c)) and provided contact information for the Office of the Victims'
			 Rights Ombudsman of the Department of Justice.;
				(2)in subsection (d)(3), in the fifth sentence, by inserting , unless the litigants, with the approval of the court, have stipulated to a different time period
			 for consideration before the period; and
				(3)in subsection (e)—
					(A)by striking this chapter, the term and inserting the following: “this chapter:
						
							(1)Court of appealsThe term court of appeals means—
								(A)the United States court of appeals for the judicial district in which a defendant is being
			 prosecuted; or
								(B)for a prosecution in the Superior Court of the District of Columbia, the District of Columbia Court
			 of Appeals.
								(2)Crime victim
								(A)In generalThe term; 
					(B)by striking In the case and inserting the following:
						
							(B)Minors and certain other victimsIn the case; and
					(C)by adding at the end the following:
						
							(3)District court; courtThe terms district court and court include the Superior Court of the District of Columbia..
					(b)Crime victims fundSection 1402(d)(3) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(3)) is amended—
				(1)by inserting (A) before Of the sums; and
				(2)by striking available for the United States Attorneys Offices and all that follows and inserting the following: ‘‘available only for—
					
						(i)the United States Attorneys Offices and the Federal Bureau of Investigation to provide and improve
			 services for the benefit of crime victims in the Federal criminal justice
			 system (as described in 3771 of title 18, United States Code, and section
			 503 of the Victims’ Rights and Restitution Act of 1990 (42 U.S.C. 10607))
			 through victim coordinators, victims' specialists, and advocates,
			 including for the administrative support of victim coordinators and
			 advocates providing such services; and
						(ii)a Victim Notification System.
						(B)Amounts made available under subparagraph (A) may not be used for any purpose that is not specified
			 in clause (i) or (ii) of subparagraph (A)..
				(c)Appellate review of petitions relating to crime victims' rights
				(1)In generalSection 3771(d)(3) of title 18, United States Code, as amended by subsection (a)(2) of this
			 section, is amended by inserting after the fifth sentence the following: In deciding such application, the court of appeals shall apply ordinary standards of appellate
			 review..
				(2)ApplicationThe amendment made by paragraph (1) shall apply with respect to any petition for a writ of mandamus
			 filed under section 3771(d)(3) of title 18, United States Code, that is
			 pending on the date of enactment of this Act.
				
